PER CURIAM.
We have carefully reviewed the entire record and conclude that competent substantial evidence does not exist to support both of the elements necessary for a modification of child custody. See Ackerson v. Murphy, 622 So.2d 154 (Fla. 5th DCA 1993). See, e.g., Kelly v. Kelly, 642 So.2d 800 (Fla. 2d DCA 1994). We remand for entry of an order restoring the custody arrangement to that contained in the parties’ property settlement agreement as adopted by the trial court m the final judgment of dissolution of marriage.
Because of the expedited nature of this appeal, no motion for rehearing shall be entertained.
REVERSED AND REMANDED.
COBB, GOSHORN and DIAMANTIS, JJ., concur.